UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6176



WILBERT EUGENE PROFFITT,

                Plaintiff - Appellant,

          v.


RICHARD CIPOLLA, United States Probation Officer; EDWARD F.
REILLY, JR., Chairman, United States Parole Commission; UNITED
STATES PAROLE COMMISSION,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-03377-JFM)


Submitted:   May 29, 2008                    Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbert Eugene Proffitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wilbert Eugene Proffitt seeks to appeal the district

court’s order transferring Proffitt’s civil case to the United

States District Court for the Eastern District of Virginia.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Proffitt seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.   Accordingly, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -